DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 3/14/2022 with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Examiner notes that claims are not interpreted under 35 USC 112(f).
Applicant’s arguments filed with respect to the rejection of claim 6 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 6 under 35 USC 112(b) has been withdrawn.
Applicant's argument filed with respect to the rejection of claims 1, 4, 6 and 7 under 35 USC 102 have been fully considered but they are not persuasive. Applicant asserts that O’Brien does not disclose the supplemental air introduced downstream of the humid drying air inlet. However, as cited in the non-final Office action, these features are represented by 18 and 36 of fig. 1. No further grounds of argument are provided by applicant on this topic.
Applicant’s argument with regard to O’Brien not disclosing a second drying stage, or that the proper zone to compare of O’Brien is the third zone has been fully considered but is not persuasive. Examiner notes that under the broadest reasonable interpretation of the claims, words must be given their plain meaning, unless such meaning is inconsistent with the specification. Although applicant discloses a second drying stage, examiner finds nothing in the specification that limits or redefines the plain meaning of a second drying stage, which is a unique drying stage to the first drying stage. The limitations of claims 1 and 6 require only that the second stage follow the first stage, and comprise at least one drying chamber, which zone 2 of O’Brien anticipates as the claims are currently drafted. Examiner suggests amending claims 1 and 6 to bring in limitations pertaining to the novel features applicant finds disclosed in the specification. 
In order to expedite prosecution, applicant is encouraged to arrange an interview with examiner to clarify any misunderstanding and review any proposed claim language to potentially distinguish applicant’s invention over O’Brien.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obrien (US 2010/0299956).
Obrien shows a device for drying sheets, comprising: a conveying device for conveying sheets through the device for drying sheets [0018], a first drying stage arranged towards an upstream end of the device for drying sheets and comprising at least one drying chamber (zone 1, fig. 1), first stage drying air supply for introducing hot air into said at least one drying chamber of said first drying stage with at least one drying air inlet (combustion air entering at least at 36); air discharge for discharging exhaust air from said at least one drying chamber of said first drying stage (38, fig. 1), a second drying stage arranged downstream of the first drying stage and comprising at least one drying chamber (zone 2); transfer for transferring exhaust air discharged from said at least one drying chamber of the first drying stage into said at least one drying chamber of the second drying stage (18, fan illustrated but not numbered, fig. 1); humid drying air supply for introducing said exhaust air into said at least one drying chamber of said second drying stage, said humid drying air supply comprising at least one humid drying air inlet for introducing humid drying air at an upstream position of the second drying stage (18, fig. 1, illustrated entering zone 2); supplemental air supply for introducing supplemental air into said second drying stage via at least one supplemental air inlet arranged downstream of said humid drying air inlet (combustion air inlets via 36 and lines introduced to fans 32); wherein said supplemental air inlet is arranged at a position downstream of at least 30% of the total length of said second drying stage (combustion air inlets via 36 and lines introduced to fans 32 more than 30% of drier separation); wherein a wet sheet is introduced into a device for drying sheets, comprising the wet sheet is conveyed through a first drying stage and hot air is introduced into the at least one drying chamber to contact the wet sheet and to evaporate humidity from the wet sheet to obtain a partly dried sheet (see rejection of claim 1); exhaust air is discharged from said at least one drying chamber of the first drying stage and said exhaust air is collected from said at least one drying chamber of the first drying stage (18); the partly dried sheet is conveyed through a second drying stage comprising at least one drying chamber (zone 2); at least part of the exhaust air collected from said at least one drying chamber of the first drying stage is comprised in humid drying air, and said humid drying air is introduced into the at least one drying chamber of the second drying stage at an upstream position of the second drying stage (18, fig. 1); supplemental air is introduced into the at least one drying chamber of the second drying stage at a position downstream of the upstream position for introducing humid drying air to obtain a dried sheet (combustion air in via 36 and via fan 32); and the dried sheet is removed from the device for drying sheets (fig. 1, right side); wherein the humidity of the supplemental air introduced into the at least one drying chamber of the second drying stage is lower than the humidity of the humid drying air introduced into the at least one drying chamber of the second drying stage at an upstream position of the second drying stage (combustion air in via 36 and via fan 32 is a dryer air than the moisture laden air exhausted from zone 1); wherein the device for drying sheets comprises the device according to claim 1 (see the rejection of claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Obrien as applied to claims 1 and 6 above, and further in view of Bahner (US 5,659,975).
Obrien discloses the claimed invention except for the at least one drying chamber of the first drying stage is a crosswise ventilated drying chamber; wherein the at least one drying chamber of the second drying stage is a longitudinally ventilated drying chamber; wherein the hot air introduced into the at least one drying chamber of the first drying stage is passing the sheet in a direction transverse to a longitudinal transport direction of the sheet through said first drying stage; wherein the humid drying air introduced into the at least one drying chamber of the second drying stage passes the sheet in a direction parallel to the longitudinal transport direction of the sheet through said second drying stage, wherein the direction is the same or opposite relative to the transport direction of the sheets.  Bahner teaches at least one drying chamber of the first drying stage is a crosswise ventilated drying chamber (2, 7, 8, fig. 1B); wherein the at least one drying chamber of the second drying stage is a longitudinally ventilated drying chamber (3, 9, fig. 1B); wherein the hot air introduced into the at least one drying chamber of the first drying stage is passing the sheet in a direction transverse to a longitudinal transport direction of the sheet through said first drying stage (2, 7, 8, fig. 1B); wherein the humid drying air introduced into the at least one drying chamber of the second drying stage passes the sheet in a direction parallel to the longitudinal transport direction of the sheet through said second drying stage, wherein the direction is the same or opposite relative to the transport direction of the sheets (3, 9, fig. 1B, same direction) in order to achieve larger mass flows of drying air through the drier with the lowest possible consumption of primary and secondary energy.  Obrien would benefit equally from achieving larger mass flows of drying air through the drier with the lowest possible consumption of primary and secondary energy.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Obrien with at least one drying chamber of the first drying stage is a crosswise ventilated drying chamber; wherein the at least one drying chamber of the second drying stage is a longitudinally ventilated drying chamber; wherein the hot air introduced into the at least one drying chamber of the first drying stage is passing the sheet in a direction transverse to a longitudinal transport direction of the sheet through said first drying stage; wherein the humid drying air introduced into the at least one drying chamber of the second drying stage passes the sheet in a direction parallel to the longitudinal transport direction of the sheet through said second drying stage, wherein the direction is the same or opposite relative to the transport direction of the sheets as taught by Bahner in order to achieve larger mass flows of drying air through the drier with the lowest possible consumption of primary and secondary energy. 
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Obrien as applied to claims 1 and 6 above.
Obrien discloses the second drying stage comprises a drying chamber, and the supplemental air inlet is provided in the drying chamber of the second drying stage at a downstream end of the second drying stage (18, 36, fig. 1) and the claimed invention except for the second drying stage comprises at least two drying chambers, and the supplemental air inlet is provided in the last drying chamber of the second drying stage at a downstream end of the second drying stage.  However, an additional dryer, when considering one or more dryer amounts to an obvious duplication of parts. since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation. It is noted that a duplication of parts has no patentable significance unless a new and unexpected result is produced (please see MPEP 2144.05.VI.B).  In re Harza.  In this case, Obrien disclosed all of the substantive elements of the claim except for the duplication of parts.  Applicant does not identify any unexpected results by the additional dryer such that It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Obrien with the second drying stage comprises at least two drying chambers, and the supplemental air inlet is provided in the last drying chamber of the second drying stage at a downstream end of the second drying stage because a duplication of parts, absent unexpected results, is no more than obvious. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762